                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Regina Hogan,

       Plaintiff,

               v.                                         Case No. 1:19cv487

PNK (Ohio), LLC, et al.,                                  Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on February 7, 2020 (Doc. 22).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 22) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 22) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Defendants’ Motion to Dismiss (Doc. 10) the original Complaint (Doc. 1) is DENIED as

MOOT.

       IT IS SO ORDERED.


                                                   /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court


                                              1
